Citation Nr: 0518988	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  96-40 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a chronic sinus 
disorder, including as secondary to service-connected 
residuals of a shell fragment wound of the right cheek.

2. Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right knee.

3. Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the left knee.

4. Entitlement to an initial evaluation in excess of 20 
percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active service from September 1960 to March 
1961, and from December 1965 to September 1971 has been 
verified.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

Pertinent to the matter at hand, the February 2000 Board 
decision remanded to the RO the claims of entitlement to 
service connection for headaches, a cervical spine disorder 
and a sinus disorder and claims for increased ratings for 
both knees.  The October 2003 Board decision in this matter 
granted service connection for headaches and a cervical spine 
disorder and again remanded the claims of entitlement to 
service connection for a sinus disorder, including as 
secondary to service-connected residuals of a shell fragment 
wound of the right cheek, and the claims for increased 
initial evaluations for the disabilities of the knees to the 
RO for further development.  The case has recently been 
returned to the Board for appellate consideration.

In January 2004, the RO implemented the Board grants of 
service connection assigning an initial evaluation of 10 
percent for headaches and a 10 percent evaluation for a 
cervical spine disorder effective from October 1994.  The RO 
issued notice of the initial rating in June 2004 and there is 
no record of a notice of disagreement having been filed with 
the initial rating determination. 

The record shows that the veteran testified at Board hearings 
in November 1999 and April 2003 before the undersigned 
Veterans Law Judge.  A transcript (T) of each hearing has 
been associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
substantiate a current diagnosis of a chronic sinus disorder, 
including chronic sinusitis.

2.  On a facts found basis, the right knee disability prior 
to March 25, 2000 is manifested by slight but painful 
limitation of flexion and no recurrent subluxation or lateral 
instability; from March 25, 2000 there is limitation of 
extension to 7 degrees in addition to limited flexion which 
establishes additional functional loss due to pain, but there 
is no competent evidence of recurrent subluxation or lateral 
instability.  

3.  On a facts found basis, the left knee disability prior to 
March 25, 2000 is manifested by pain on motion that is no 
less than 100 degrees with full extension; from March 25, 
2000 there is evidence of limitation of extension of 5 to 10 
degrees which manifests additional functional loss.

4.  On a facts found basis the left knee instability is no 
more than moderate in severity.


CONCLUSIONS OF LAW

1.  A chronic sinus disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  The criteria for an initial rating of 20 percent for 
degenerative changes of the right knee from March 25, 2000 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5260, 5261 
(2004).

3.  The criteria for an initial rating of 20 percent for 
degenerative changes of the left knee from March 25, 2000 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2004).

4.  The criteria for an initial rating in excess of 20 
percent for left knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA is applicable to the issue on appeal because the 
veteran's claim was received before November 9, 2000, the 
effective date of the new law, and the claim was pending on 
that date.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the June 1995 rating decision, the July 
1996 Statement of the Case (SOC), and the April 1998, October 
1998, June 2002 and January 2005 Supplemental Statements of 
the Case (SSOCs) cite the law and regulations that are 
applicable to the appeal and explain why the RO assigned the 
initial evaluations for the knees and denied the claim of 
service connection for a sinus disorder.  The SSOC in June 
2002 set forth the text of the VCAA regulations.  

In addition, in June 2004 the RO sent him a letter that 
informed him of the provisions of the VCAA and explained the 
expanded VA notification and duty to assist obligations under 
the VCAA.  The letter advised him that private or VA medical 
records would be obtained if he provided the names and 
addresses of all sources of treatment and the approximate 
dates of treatment.  The letter explained that VA would help 
him obtain evidence such as medical records, employment 
records, or records from Federal agencies if he furnished 
enough information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the law.  The RO 
reviewed the case again in January 2005, which shows the 
veteran had ample time to assist in the development of 
evidence pertinent to his claim.  Furthermore the record 
shows he did respond to the request in March 2005. 

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the M&ROC) 
decision on a claim for VA benefits.  In this case, the 
timing of the VCAA notice of was well after the initial RO 
adjudication of the veteran's claims, and thus it does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  However, the CAVC in Pelegrini II 
has left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Here the veteran had several hearings and 
identified evidence that would support his claims and VA 
attempted to develop the record to support an informed 
determination.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, the VCAA notice letter in June 2004 
did contain language reflecting the "fourth element," on 
page two of the letter and the Board finds that the veteran 
did have actual notice of the obligation to submit all 
relevant evidence to VA.  In the context of the entire 
record, the content requirements for a VCAA notice have been 
amply satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurement efforts have not been made.  The veteran has been 
afforded VA examinations in connection with his claims for 
service connection and increased ratings for the knees and 
SSA as well as other evidence, hearing testimony and medical 
records, has been added to the record.  

Furthermore, the Board observes the veteran appealed the 
initial rating for the knees that coincided with the grant of 
service connection in June 1995.  It could be argued that the 
recent precedent opinion of the VA General Counsel holding 
the initial rating does not require another VCAA notice 
applies.  The General Counsel reasoned that under 38 U.S.C. § 
5103(a), the Department of Veterans Affairs (VA), upon 
receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  Thus, the reasoning 
applied in the situation discussed in VAOPGCPREC 8-03 would 
be as applicable to the situation in this case where the 
appeal of the respective initial ratings for the knees was 
brought from the June 1995 grant of service connection.  The 
Board is not free to accept or reject General Counsel 
opinions on its own motion.  Rather, a federal statute 
expressly requires that the Board "shall be bound in its 
decisions by...the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2004).  

The CAVC has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.  The CAVC has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2004).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2004).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.  Under VA General Counsel opinion, 
VAOPGCPREC 09-04, it was held that separate evaluations may 
be assigned for limitation of flexion under DC 5260, and for 
limitation of extension under DC 5261.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes: 

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degrees.  A 40 
percent evaluation may be assigned for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis
Service Connection for a Sinus Disorder

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Neither the service medical records, including the medical 
board evaluation in June 1971, or VA examinations in June 
1972, September 1990 or December 1994 reported any sinus 
abnormality.  Private medical records show he was found to 
have a normal nose and throat examination in March 1979 in 
connection with complaints of chest congestion.  Chronic 
obstructive pulmonary disease and chronic bronchitis were to 
be ruled out.   He described the connection to the fragment 
wound of the right check as pushing against the nose and 
causing sinus problems on the 1990 VA examination and 
elaborated on this belief in hearing testimony in 1997 (T 2, 
5, 17-18).  A medical report in August 1992 contained in the 
SSA records noted the veteran took Seldane for his "allergic 
problems" but a diagnosis was not reported.  

At the Board hearing in 1999 he related that a physician 
indicated there was a connection between breathing problems 
and retained foreign bodies and that he had an obstruction of 
nasal passages described as inflammation that was treated 
with a nasal spray (T 4, 17, 20, 31).  In a letter submitted 
after the Board hearing MRJ (Initials), M.D., stated that he 
had followed the veteran since 1992 and that the shrapnel 
injury included the right maxillary area and the veteran's 
problems since that time included chronic sinusitis.  The 
physician thought it was safe to say a direct correlation 
existed between the blast injury and symptoms based on 
location of the injury and chronologic correlation of 
symptoms in addition to testimony and military records.

However, a VA examiner in March 2000 noted the veteran's 
principal complaint was headaches that began on the right 
side of the head in the region of the maxillary sinus but 
that he denied shortness of breath or nasal drainage.  He 
reported only difficulty breathing through the nose and that 
there was no effect from nasal steroids, antihistamines and 
decongestants.  The examiner reported a deviated nasal septum 
to the left, hypertrophied inferior turbinates bilaterally 
and that there was no evidence of purulent discharge.  The 
examiner found the nasal obstruction was secondary to the 
deviated nasal septum and hypertrophied inferior turbinates 
and that it was clear from the examination that the veteran 
was not suffering from acute sinusitis at the time.  The 
examiner stated, however, that given the location of injury 
and symptoms localized to the right side chronic sinusitis 
could not be ruled out.  The CT scan was obtained and 
interpreted as showing mild mucosal thickening in the ethmoid 
and maxillary sinuses and no evidence of frontal or sphlenoid 
sinusitis.  The examiner's impression was that the veteran 
did not suffer from chronic sinusitis at this point and 
included probable collapse of the alar cartilage of the nose 
to the previously reported causes for the nasal obstruction. 

In a January 2002 statement Dr. J noted that the veteran had 
various injuries from shrapnel and that it seemed straight 
forward his current complaints were a direct result of the 
blast injuries.

At the Board hearing in April 2003 the veteran noted the 
diagnoses he received were sinusitis and deviated nasal 
septum and that he knew the deviated septum was the result of 
trauma.  He recalled that Dr. J had diagnosed chronic 
sinusitis (T 11-14).  

Pursuant to the Board remand in October 2003, the veteran was 
asked to authorize the release records for the treatment Dr. 
J had provided.  In March 2005 the veteran stated Dr. J was 
no longer in practice and that he was unable to obtain the 
requested information.  

Having reviewed this evidence the Board concludes that the 
veteran has not met the first requirement to prevail on a 
claim of entitlement to service connection, as there is 
currently no established diagnosis of a chronic sinus 
disorder.  No question exists as to whether he has qualifying 
service or that he sustained the facial injury during 
service.  Indeed he is service connected for shell fragment 
wound residuals of the right cheek.  Although the veteran has 
contended to the contrary, the service and post-service 
medical evidence of record is silent for a diagnosis of any 
sinus complaints until many years after service and the 
clinical records are nonspecific regarding the nature of the 
problems although there was a reference to an allergic 
disorder. 

The March 2000 VA sinus examiner observed there was no basis 
for a diagnosis of chronic sinusitis based upon the clinical 
evaluation and the radiology that was obtained in order to 
insure an informed determination.  Furthermore Dr. J. 
apparently did not review the entire record since neither the 
service medical records nor the VA examinations obtained soon 
after service, or private treatment from the late 1970's, to 
support the claimed continuity of symptomatology that was an 
implicit basis for his nexus statement VA received in 1999.  
Moreover, it appears from the record that it was not until 
the 1990's that the first reference to any sinus disorder 
appears and there is no reference to any radiology that 
confirmed chronic sinusitis prior to the recent VA 
examination that did not confirm the diagnosis.  The VA 
examiner found no evidence of chronic sinusitis and Dr. J. 
did not provide any record showing the medical information 
relied upon to make a diagnosis of chronic sinusitis.  
Although a diagnosis may have at some point in the past been 
made, the radiological information that was deemed essential 
to confirm the diagnosis did not support it.  

As with any piece of evidence, the credibility and weight to 
be attached to the VA opinions versus the opinion from a 
private physician is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is 
the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Sanden 
v. Derwinski, 2 Vet. App. 97 (1992).  The RO provided the 
entire record to the VA examiner and did not limit or 
constrain the review. See, e.g., Colayong v. West, 12 Vet. 
App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-
69 (1994).  The VA medical opinion against service connection 
is being accorded outcome determinative weight they carefully 
discussed evidence and offered reasons for discounting a 
diagnosis of chronic sinusitis.  See Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Furthermore there is no competent 
opinion linking deviated nasal septum to the veteran's 
military service on any basis.  

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In essence, the 
veteran has not submitted a current substantiated medical 
diagnosis of a chronic sinusitis, much less a competent 
medical opinion linking deviated nasal septum or 
hypertrophied turbinates to service on any basis.  His 
statements on file and testimony assert otherwise but he has 
not established any credentials to render a medical diagnosis 
or a medical opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (CAVC held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Similarly, the Board is not competent 
to supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the competent VA 
medical opinion of record which is against the claim.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for claimed sinus 
disorder at this time.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Initial Rating of the Knees

Initially, the Board observes that the veteran's total 
disability evaluation based on individual unemployability has 
been in effect from October 1994 and this date coincides with 
the effective date for service connection and respective 
disability evaluations for the knees.  He has established 
permanence of total disability from March 2000 based upon 
attaining a combined 100 percent schedular evaluation for all 
his service-connected disabilities.  However the 
unemployability rating does not foreclose the review of 
individual schedular evaluations although actual monetary 
increase may be limited by the application of governing 
regulations. 

Regarding the evaluation of the knees, the 40 percent 
evaluation for loss of use of the right foot the veteran 
receives is the maximum rating for disability below the knee.  
However this rating may be combined with the current 10 
percent evaluation for degenerative changes of the right knee 
and it produces a combined evaluation of 50 percent.  For the 
left lower extremity the 10 percent rating for the knee when 
combined with the ratings of other disabilities for below the 
knee produces a 40 percent disability rating.  See 38 C.F.R. 
§ 4.25.  Thus the combined rating for each lower extremity is 
less than the equivalent of the applicable amputation rating, 
that being for amputation at the middle or lower third of the 
thigh, and the veteran does not receive the maximum 
evaluation for either lower extremity at this time as a 
matter of law.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5162, 
5263, 5264.

The rule discussed above provides that combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation provided Diagnostic Code 5165.  This 40 percent 
rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.  Painful neuroma of a stump 
after amputation shall be assigned the evaluation for the 
elective site of reamputation.  38 C.F.R. § 4.68.  Thus when 
the evaluations for the above and below the knee disabilities 
are considered the combined evaluation for disabilities of 
the lower extremity shall not exceed the 60 percent 
evaluation under diagnostic codes 5162-5164 as it coincides 
with the elective level of amputation.  This rule is also 
evident in the application of the rating for total knee 
replacement which provides a maximum schedular evaluation of 
60 percent for chronic residuals.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

With these limitations in mind, the initial rating for the 
knees was predicated on a cursory VA examination in December 
1994 that found right knee flexion 90 degrees and X-ray 
evidence of arthritis of both knees from private radiology 
reports.  In addition the Social Security Administration 
(SSA) administrative decision then of record noted an 
examiner in May 1994 found good range of motion of the left 
knee, full range of motion of the right knee, and laxity of 
both knees.  

The initial 10 percent evaluation for each knee, rated as 
degenerative changes, was assigned under Diagnostic Codes 
5010-5257 in the June 1995 rating decision.  

Other contemporaneous evidence added to the record and 
considered in the April 1998 rating decision that granted 20 
percent for the left knee degenerative changes consisted of 
private orthopedic evaluations in 1992 and 1997 that together 
showed the left knee being the more problematic.  The 1992 
examiner felt the left knee was totally worn out and 
mentioned little regarding the right knee.  The examiner in 
1997 reported 0-135 degrees of motion for the right knee with 
no swelling, warmth, redness, effusion or crepitus.  The left 
knee range of motion in degrees was 0-100, with marked 
crepitus, effusion and x-ray evidence of marked 
osteoarthritic change as evidenced by the effusion, limited 
motion and marked crepitus.  The hearing testimony in March 
1997 regarding the knees was that that the left was worse and 
was unstable, and walking aggravated the knees (T 7-9).  

The May 1994 evaluation referred to in the SSA decision was 
received after an April 1998 rating decision and described 
the right knee as having full range of motion with slight 
laxity and the left knee with good range of motion, slight 
medial laxity, mild degeneration of the knee and 
chondrocalcinosis.  

Additional records from SSA were received and showed several 
other evaluations of the left knee in 1992 that collectively 
noted motion reported as full/135-0, slight ligament laxity 
and tenderness.  Late in 1992 the right knee showed no 
swelling, full range of motion and was stable.

At the November 1999 Board hearing, the veteran said the 
right knee gave out, that the left was worse and unstable and 
that he had pain, swelling and limited motion of both knees 
(T 11, 13-14, 16). 

The VA examiner on March 25, 2000 reported the range of 
motion of the right knee was 7-95 degrees with patellofemoral 
crepitus and no instability.  For the left knee the range of 
motion was 10-90 degrees with some varus pseudolaxity and 
patellofemoral crepitus.  The examiner felt there was 
osteoarthritis of both knees.  The X-rays showed severe 
degenerative osteoarthritis of the left knee and a preserved 
right knee although there was a report of minor degenerative 
changes of the patellofemoral compartment.  

The RO issued a rating decision in June 2002 that assigned a 
separate 10 percent evaluation under Diagnostic Codes 5010-
5261 for degenerative changes of the left knee from October 
1994 and maintained a 20 percent evaluation under Diagnostic 
Code 5257 for left knee instability also from October 1994.

At the Board hearing in April 2003, the veteran reported some 
instability of the right knee, swelling and pain and stated 
that he could not straighten out the leg but had no recent 
flare-ups of the right knee (T 15-18).  The left knee he 
described as worse than the right and that a knee replacement 
had been discussed.  He had flare-ups every two weeks, 
lateral instability and was issued a spandex brace (T 17-24).

The veteran submitted a February 2005 medical report showing 
complaint of the left knee giving out.  The examiner noted 
severe pain exacerbated by ambulating, with swelling and 
restricted motion (-5 to 90), pain on motion.  The maneuvers 
and tests were positive for patellofemoral grinding.  X-ray 
showed marked degenerative change and small effusion.  The 
report identified the veteran as a new patient.

The bilateral knee disability relies in part on limitation of 
motion or satisfactory evidence of painful motion.  The VA 
and other examinations did not contain competent evidence of 
recurrent subluxation or lateral instability for the right 
knee.   The veteran's complaints are noted but the recent 
examination as those before it did not report lateral 
instability or recurrent subluxation for the right knee.  
Thus, on a facts found basis, there is no competent evidence 
to support an additional rating under Diagnostic Code 5257 
for the right knee.  Likewise the left knee, which is rated 
under Diagnostic Code 5257, does not show evidence of greater 
instability than reflected in or contemplated for the 20 
percent evaluation.  No examination has mentioned severe 
subluxation or lateral instability so there is no basis for 
the Board to assign a higher evaluation for this component of 
the left knee disability.  In addition, the Board observes 
Diagnostic Code 5256 pertaining to ankylosis (complete bony 
fixation), is not applicable, as the veteran clearly does not 
have ankylosis of either knee according to the competent 
medical evidence.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
applicable only where the assignment of a rating is 
contingent on limitation of motion alone.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  The record shows the 
veteran has appreciable limitation of motion of the knees, 
which prior to the March 2000 examination was consistently 
measured as being from full to no worse than 100 degrees of 
flexion and 0 degrees (full) extension.  The normal range of 
motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.
Thus the 10 percent evaluation for each knee based on 
limitation of flexion is readily apparent as the demonstrated 
limitation of flexion was noncompensable without application 
of the liberal rating scheme for arthritis which allows for a 
10 percent evaluation where as here there is satisfactory 
evidence of painful motion of a major joint.  On a facts 
found basis for the period prior to March 25, 2000 the 
evidence supports no more than the 10 percent evaluation.  
See VAOPGCPREC 9-98, 38 C.F.R. § 4.59.  Although the Board is 
required to consider the effect of pain, the rating schedule 
does not require a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

However, from March 25, 2000 there is a demonstrable 
limitation of extension that will support an additional 
rating for additional functional loss.  The VA examination 
showed objective limitation of extension to a degree that 
warrants the assignment of an additional rating on that 
basis.  His testimony as previously noted was that he could 
not straighten the legs which is further objective evidence 
of ongoing limited extension of the knee.  The 10-degree 
limitation extension on the VA examination clearly meets the 
criteria for this rating in the left knee and the 7-degree 
limitation of extension more nearly approximates the criteria 
for a 10 percent evaluation for the right knee.  Furthermore 
the limitation of extension shown in early 2005 is sufficient 
to grant he increase as in confirms the appreciable 
limitation of extension shown on the recent VA examination.  
Thus combined the separate 10 percent evaluations for limited 
flexion and extension combine to 20 percent from March 25, 
2000.

Accordingly, the Board finds that an increased initial rating 
for each knee is warranted by virtue of additional functional 
impairment based on limitation of extension and that a 
preponderance of the evidence is not against any increase in 
the initial rating on the basis of facts found.  The 
veteran's testimony as previously described appeared 
consistent with the presentation on the VA examinations 
showing the left knee being the more problematic, and the 
Board accepts the March 25, 2000 examination as sufficient 
evidence of an appreciable change in the level of impairment 
during the initial rating to warrant a staged rating for both 
knees.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. 
§ 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  There has been no argument directed to 
extraschedular consideration and the record shows the RO 
provided the regulation in the July 1996 SOC did not discuss 
its application.  Thus in light of the absence of any 
argument being directed to extraschedular consideration and 
the adequate schedular basis for a higher initial evaluation, 
the Board concludes no evidentiary basis has been presented 
upon which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.  




ORDER

Entitlement to service connection for a chronic sinus 
disorder, including as secondary to service-connected 
residuals of a shell fragment wound of the right cheek, is 
denied.

Entitlement to an initial evaluation of 20 percent for 
degenerative changes of the right knee is granted from March 
25, 2000, subject to the regulations governing the payment of 
monetary awards.

Entitlement to an initial evaluation of 20 percent for 
degenerative changes of the left knee is granted from March 
25, 2000, subject to the regulations governing the payment of 
monetary awards.

Entitlement to an initial evaluation in excess of 20 percent 
for left knee instability is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


